DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on has been entered.

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Verbeke (US 2004/0098447) in view of Brown et al (US 2017/0124021) and Craddock et al (US 2011/0320759).
	Regarding Claim 1, Verbeke teaches a storage device, comprising: a storage medium (each device may be a computer as shown on Fig. 1B, containing a storage medium); 
	a remotely accessible buffer memory (corresponding to the “code repository,” Paragraph 0139, element 1100 of Fig. 5) configured for access by a plurality of peer storage devices over a network fabric (workers/peer storage devices may download code from the repository, indicating access, element 1524 of Fig. 9); and 
	a processor coupled to the storage medium and the remotely accessible buffer memory, the processor configured to: 
	determine a plurality of compute tasks associated with a remotely issued host function (the host function corresponding to “one or more tasks from a job submitter,” step 1512 of Fig. 9, clearly comprised of a plurality of tasks); 
	determine a target peer storage device from the plurality of peer storage devices (the target peer storage device corresponding to the idle worker, step 1516 of Fig. 9); 
	assign a peer compute task from the plurality of compute tasks to the target peer storage device (step 1520 of Fig. 9); 
	store a task compute configuration in the remotely accessible buffer memory for access by the target peer storage device (step 1508 of Fig. 9), wherein the target peer storage device is configured to: 
	process task input data using the task compute configuration (step 1526 of Fig. 9); and return task output data (step 1528 of Fig. 9).
	However, the cited prior art does not explicitly teach “a remotely accessible buffer memory configured for direct memory access by a plurality of peer storage devices.”
	Brown et al (US 2017/0124021) teaches a remotely accessible memory configured for direct memory access by a plurality of storage devices (abstract).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented direct memory access (as taught by Brown) for the memory and peer storage devices of Verbeke in order to allow for data communications to occur quickly and in parallel (Paragraph 0002 of Brown).  Thus, by combining the devices, additional benefits are obtained.
	Further, the cited prior art does not explicitly teach to “allocate, in the remotely accessible buffer memory, a peer compute task space for the target peer storage device, wherein the peer compute task space includes an assigned memory block in the remotely accessible buffer memory; and
	access the task compute configuration from the peer compute task space using direct memory access over the network fabric.”
	Craddock teaches to allocate, in a remotely accessible buffer memory (system memory 104 of Fig. 1), a peer compute task space for the target peer storage device, wherein the peer compute task space includes an assigned memory block in the remotely accessible buffer memory (the target peer storage device corresponding to adapters 110 of Fig. 1, which is assigned a memory block for a compute task space, “an adapter includes one or more adapter functions [tasks], and a plurality of address spaces [memory blocks] are assigned to at least one of the adapter functions,” Paragraph 0041); and
	access the task compute configuration from the peer compute task space using direct memory access over the network fabric (“the address space is accessible by direct memory access (DMA) initiated by the adapter,” Paragraph 0049).
	It would have been obvious to a person having ordinary skill in the art before the time the invention was filed to have implemented the assigning in a memory buffer a peer compute task space (as taught by Craddock) and to store a task compute configuration in the peer compute task space for access by a target peer storage device in the cited prior art in order to facilitate provision of address spaces within the system memory (Paragraph 0001 of Craddock).


	Regarding Claim 2, the cited prior art teaches the storage device of claim 1, wherein the processor is further configured to store the task input data in the remotely accessible buffer memory for access by the target peer storage device (step 1508 of Fig. 9).
	Regarding Claim 3, the cited prior art teaches the storage device of claim 1, wherein the processor is further configured to: receive, from the target peer storage device, the task output data in the remotely accessible buffer memory (step 1526 of Fig. 9); and determine a host function result based on the task output data (steps 1526 and 1528 of Fig. 9).

	Regarding Claim 8, the cited prior art teaches the storage device of claim 1, the processor is further configured to: assign at least one peer compute task of the plurality of peer compute tasks to each peer storage device of a number of peer storage devices in the plurality of peer storage devices (Paragraphs 0091-0093); and allocate, in the remotely accessible buffer memory, a peer compute task space for each peer storage device of the number of peer storage devices, wherein each peer compute task space is configured to include at least one compute task configuration space (see step 3106 of Fig. 3, there is code/configuration for each task).
	Regarding Claim 9. The storage device of claim 8, wherein each peer compute task space is further configured to include: at least one input data space (each worker of a task includes task input data input to a worker in order to execute the task at step 1526 of Fig. 9, downloaded at step 1524 of Fig. 9);  and at least one output data space (each worker of a task includes task output data as a result of the executed task, output at step 1526 of Fig. 9).
	Regarding Claim 10, the cited prior art teaches the storage device of claim 1, wherein: the storage medium comprises a non-volatile memory device for a first solid-state drive (“non-volatile storage,” Paragraph 0082); the remotely accessible buffer memory is at least a portion of a command memory buffer that is not allocated for host storage data transfer; (code/command memory may be “referenced on disk,” Paragraph 0301) the target peer storage device: includes a non-volatile memory device for a second solid-state drive (“non-volatile storage,” Paragraph 0082); and is further configured to store intermediate results of the peer compute task on the non-volatile memory device for the second solid-state drive; and the storage device is configured to return, to a host system, a host function result based on the task output data (see results that are returned according to Fig. 2E, and the disk may obviously store intermediate results on the drive before being sent to the host).

	Claim 11 is the method corresponding to the storage device of claim 1, and is rejected under similar rationale.
	Claim 12 is the method corresponding to the storage device of claim 2, and is rejected under similar rationale.
	Claim 13 is the method corresponding to the storage device of claim 3, and is rejected under similar rationale.
	
	Claim 18 is the method corresponding to the storage device of claim 8, and is rejected under similar rationale.
	Claim 19 is the method corresponding to the storage device of claim 9, and is rejected under similar rationale.
	Claim 20 is the system corresponding to the storage device of claim 1, and is rejected under similar rationale.

Claims 4, 5, 7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Verbeke (US 2004/0098447) in view of Brown et al (US 2017/0124021), Craddock and Shimamura et al (US 2019/0166221).
	Regarding Claim 4, the cited prior art teaches the storage device of claim 1, wherein: 
	the target peer storage device is a first target peer storage device from the plurality of peer storage devices (see Peer devices of Fig. 1B); 
	the peer compute task is a first peer compute task in a first set of parallel tasks from the plurality of compute tasks associated with the remotely issued host function (see tasks 3010 of Fig. 2D); 
	the task compute configuration includes a first task compute configuration associated with the first peer compute task (see step 3106 of Fig. 3, there is code/configuration for each task); 
	the task input data includes first task input data associated with the first peer compute task (each worker of a task includes task input data input to a worker in order to execute the task at step 1526 of Fig. 9, downloaded at step 1524 of Fig. 9); 
	the task output data includes first task output data associated with the first peer compute task (each worker of a task includes task output data as a result of the executed task, output at step 1526 of Fig. 9);  
	the processor is further configured to: 
	determine a first task (a first task among tasks 3010 of Fig. 2D); 
	determine a second task from the plurality of compute tasks associated with the remotely issued host function (a second task among tasks 3010 of Fig. 2D); 
	determine a second target peer storage device from the plurality of peer storage devices (corresponding to an idle worker at step 1516 of Fig. 9); 
	assign the second task to the second target peer storage device (step 1520 of Fig. 9); and 
	store a second task compute configuration associated with the second peer compute task in the remotely accessible buffer memory for access by the second target peer storage device (the task compute configuration information is stored in the repository for tasks and is downloaded to the second peer compute node, steps 1522 and 1524 of Fig. 9); and 
	the second target peer storage device is configured to: process second task input data using the second task compute configuration (the task input data must be processed before a result is returned at step 1526 of Fig. 9); execute the second task in parallel with the first target peer storage device executing the task (see how results are returned in parallel, Fig. 2E, thus the tasks are executed in parallel); and return second task output data (results are returned as shown in Fig. 2E).
	However, the cited prior art does not explicitly teach a first or second set of parallel tasks associated with the remotely issued host function.
	Shimamura et al (US 2019/0166221) teaches dividing a task into parallel sub-tasks (Paragraph 0037).  
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the dividing of tasks into parallel tasks (as taught by Shimamura) in the cited prior art in order to take advantage of parallel processing eligible tasks (Paragraph 0037 of Shimamura).  Thus, by combining the devices, additional benefits are obtained.
	Regarding claim 5, the cited prior art teaches the storage device of claim 4, wherein the processor is further configured to: receive, from the first target peer storage device, the first task output data in the remotely accessible buffer memory (step 1526 of Fig. 9); receive, from the second target peer storage device, the second task output in the remotely accessible buffer memory (step 1526 of Fig. 9); and determine, based on the first task output and the second task output, a host function result (the result is determined and returned to the original node as shown in Fig. 2E).

	Regarding Claim 7, the cited prior art teaches he storage device of claim 1, wherein: 
	the peer compute task is a first peer compute task from the plurality of compute tasks associated with the host function (a first peer compute task among tasks 3010 of Fig. 2D); 
	the task compute configuration includes a first task compute configuration associated with the first peer compute task (see step 3106 of Fig. 3, there is code/configuration for each task); 
	the task input data includes first task input data associated with the first peer compute task (each worker of a task includes task input data input to a worker in order to execute the task at step 1526 of Fig. 9, downloaded at step 1524 of Fig. 9); 
	the task output data includes first task output data associated with the first peer compute task (each worker of a task includes task output data as a result of the executed task, output at step 1526 of Fig. 9); the processor is further configured to: 
	determine a second task from the plurality of compute tasks associated with the remotely issued host function (a second task among tasks 3010 of Fig. 2D); 
	receive, from the target peer storage device, the first task output data in the remotely accessible buffer memory (each worker of a task includes task output data as a result of the executed task, output at step 1526 of Fig. 9); 
	assign a second peer compute task in the second task to the target peer storage device (step 1520 of Fig. 9); 
	store a second task compute configuration associated with the second peer compute task in the remotely accessible buffer memory for access by the target peer storage device (the task compute configuration information is stored in the repository for tasks and is downloaded to the second peer compute node, steps 1522 and 1524 of Fig. 9); 
	receive, from the target peer storage device, second task output data in the remotely accessible buffer memory (results are returned as shown in Fig. 2E); and determine, based on the second task output data, a host function result (see the collection of returned results 3012 of Fig. 2E, and Paragraph 0094); and the target peer storage device is further configured to: process, after returning the first task output data, second task input data using the second task compute configuration (results are returned as shown in Fig. 2E); and return second task output data (see the collection of returned results 3012 of Fig. 2E, and Paragraph 0094).
	However, the cited prior art does not explicitly teach the peer compute task is a first peer compute task in a first set of sequential tasks or determine the first set of sequential tasks;
or to determine a second set of sequential tasks from the plurality of compute tasks.
	Shimamura et al (US 2019/0166221) teaches dividing a task into sub-tasks (Paragraph 0037, and though they are listed as parallel, the tasks may not be performed in parallel as noted and therefore are sequential).  
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the dividing of tasks into sub-tasks (as taught by Shimamura) in the cited prior art in order to more finely tune which nodes receive which tasks.  Thus, by combining the devices, additional benefits are obtained.
	Claim 14 is the method corresponding to the storage device of claim 4, and is rejected under similar rationale.

	Regarding Claim 15, the cited prior art teaches the computer-based method of claim 14, further comprising: storing, in the remotely accessible buffer memory for access by the first target peer storage device, the first input data (code sent to the first target peer storage device at step 1524 of Fig. 9 may be stored in the remotely accessible buffer memory so it may be retrieved); storing, in the remotely accessible buffer memory for access by the second target peer storage device, the second input data (code sent to the first target peer storage device at step 1524 of Fig. 9 may be stored in the remotely accessible buffer memory so it may be retrieved); receiving, from the first target peer storage device, the first task output data in the remotely accessible buffer memory (step 1526 of Fig. 9); and receiving, from the second target peer storage device, the second task output in the remotely accessible buffer memory (step 1526 of Fig. 9).

	Regarding Claim 16, the cited prior art teaches he computer-based method of claim 11: wherein: 
	the task compute configuration includes a first task compute configuration associated with the peer compute task (see step 3106 of Fig. 3, there is code/configuration for each task); 
	the task input data includes first task input data associated with the peer compute task (each worker of a task includes task input data input to a worker in order to execute the task at step 1526 of Fig. 9, downloaded at step 1524 of Fig. 9); 
	 the task output data includes first task output data associated with the peer compute task; and determining the host function result on second task output data (each worker of a task includes task output data as a result of the executed task, output at step 1526 of Fig. 9); and 
	further comprising: 
	determining a first task (a first task among tasks 3010 of Fig. 2D); 
	determining a task from the plurality of compute tasks associated with the remotely issued host function request (a second task among tasks 3010 of Fig. 2D); 
	determining a second task compute configuration for a second compute task in the second set of parallel tasks(see step 3106 of Fig. 3, there is code/configuration for each task); 
 	determining, based on second task input data and the second task compute configuration, the second task output data in parallel with the target peer storage device processing the first task input data (see how results are returned in parallel, Fig. 2E, thus the tasks are executed in parallel); and receiving, from the target peer storage device, the first task output data in the remotely accessible buffer memory (results are returned as shown in Fig. 2E).
	Shimamura et al (US 2019/0166221) teaches dividing a task into parallel sub-tasks (Paragraph 0037).  
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the dividing of tasks into parallel tasks (as taught by Shimamura) in the cited prior art in order to take advantage of parallel processing eligible tasks (Paragraph 0037 of Shimamura).  Thus, by combining the devices, additional benefits are obtained.


	Claim 17 is the method corresponding to the storage device of claim 7, and is rejected under similar rationale.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's argument that the cited prior art fails to teach the claims as amended has been considered and is persuasive.  Thus, the prior rejection has been withdrawn.  However, a new rejection has been made as noted above.

STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	As noted in the Final Rejection mailed 1/20/2022, claim 6 contains allowable subject matter.
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-5 and 7-20 have been rejected.
      DIRECTION OF FUTURE CORRESPONDENCE 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135